Citation Nr: 1819363	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-41 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a left shoulder disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to June 1967.  The Veteran also has Army National Guard service, which includes periods of active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which reopened claims of service connection for back, neck, and left shoulder disabilities, but continued to deny the claims on their merits.  The Veteran filed a timely notice of disagreement (NOD) in September 2010.  Jurisdiction remains with the RO in Houston, Texas.

Despite the RO's action, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claims of service connection for back, neck, and left shoulder disabilities before addressing the claims on their merits.  See 38 U.S.C. § 7104 (2012); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran testified at a hearing in June 2014 before a Decision Review Officer, and at a videoconference hearing in February 2017 before the undersigned Veteran's Law Judge.  Transcripts of the hearings are associated with the claims file.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

In the decision below, the Board grants the Veteran's petition to reopen his claims of service connection for back, neck, and left shoulder disabilities.  The issues of entitlement to service connection for back, neck, and left shoulder disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 1994, the RO denied service connection for back, neck, and left shoulder injuries on the basis that there was no evidence showing that the claimed conditions were incurred during active military service.  The Veteran did not file a timely notice of disagreement; therefore, the decision became final.

2.  Evidence received since the May 1994 rating decision raises a reasonable possibility of substantiating the underlying claims of service connection for back, neck, and left shoulder disabilities and therefore is material evidence.


CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claims of service connection for back, neck, and left shoulder disabilities.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In the present case, the Board is granting the petition to reopen the claims of service connection for back, neck, and left shoulder disabilities.  Therefore, no further discussion regarding VCAA notice or assistance duties is required.

Petition to Reopen Claims

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C. §7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C. § 5108.

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a May 1994 rating decision, the RO denied service connection for back, neck, and left shoulder injuries on the basis that there was no evidence showing that the claimed conditions were incurred during active military service.  The Veteran did not file a notice of disagreement.

In July 2008, the Veteran filed to reopen his claims of service connection for back, neck, and left shoulder disabilities. 

Since the May 1994 rating decision, evidence added to the claims file includes a June 2010 VA examination and opinion, VA treatment records, service treatment records, and June 2014 and February 2017 hearing testimony.

In June 2014 and February 2017, the Veteran testified that he injured himself during Airborne School, and that he did not seek treatment because he wanted to finish the course.  He stated that his injuries continued to be aggravated by jumping and that he finally sought treatment in 1971, a few weeks prior to his separation date.  He stated that due to the extent of his injuries, he was found unfit for retention and released from his service early. 

Service treatment records added to the claims file include an August 1965 enlistment examination, a February 1967 examination for active duty training, and a June 1967 release from active duty examination.  These examinations are silent for complaints of or treatment for back, neck, or left shoulder disabilities.  Records previously added to the Veteran's claims file include a June 1969 certificate of completion for the Airborne Course, as well as the Veteran's June 1971 separation examination indicating back, neck, and shoulder injuries. 

VA treatment records added to the claims file reflect that in February 2010, the Veteran sought treatment for his left shoulder pain.  The examining physician reviewed x-rays of the Veteran's shoulder and found that he had a high-riding humeral head with severe degeneration, and that it was reasonable to presume that he had a rotator cuff tear at the initial parachuting injury and that the injury led to subsequent malpositioning of the humeral head and degeneration of the joint. 

Prior to the May 1994 decision, the Veteran was afforded a VA examination for his claims.  However, the February 1994 VA examination did not provide an opinion as to the nature and etiology of the Veteran's disabilities.  The Veteran was afforded a VA examination in June 2010, in which the examiner provided opinions as to the nature and etiology of the Veteran's back, neck, and shoulder disabilities. 

Here, the Board finds that new and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the last, final May 1994 rating decision.

The Veteran is diagnosed with degenerative changes of his back, neck, and left shoulder and he reports that his symptoms began during airborne training and have continued since.  The May 1994 rating decision indicated that the Veteran was involved in a pre-service automobile accident in which he sustained a neck injury, and that there was no evidence showing the claimed conditions were incurred in service.  However, in-service examinations added to the claims file since then reflect that the Veteran's back, neck, and shoulder were found objectively normal during service and up to his airborne training.  Furthermore, at least one physician has attributed the Veteran's current left shoulder disability to an in-service injury.

Thus, new evidence submitted since the RO's May 1994 rating decision, when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.  Therefore, new and material evidence has been received since the RO's May 1994 decision, and reopening the claims of service connection for back, neck, and left shoulder disabilities is warranted.  The Veteran's appeal is granted only to this extent.


ORDER

New and material evidence having been received, the petition to reopen claims of service connection for back, neck, and left shoulder disabilities is granted.


REMAND

The Veteran contends that service connection is warranted for back, neck, and left shoulder disabilities.  Specifically, he states that he injured his back, neck, and left shoulder during Airborne School while on active duty for training and that these injuries were aggravated by subsequent jumps.   

On an August 1965 enlistment examination, a February 1967 examination for active duty training, and a June 1967 release from active duty examination, the Veteran denied swollen or painful joints; arthritis; bone, joint, or other deformity; and painful or trick shoulder.  Upon objective examination, the Veteran's spine, neck, and upper extremities were found normal.  A February 1969 airborne examination reflects that the Veteran reported having back trouble, but denied swollen or painful joints; bone, joint, or other deformity; and arthritis.  The examiner noted that the Veteran had been hit by a car at age fourteen and had worn a neck brace, but upon objective examination, found the Veteran's spine, neck, and upper extremities normal.  In June 1969, the Veteran completed a 22-day airborne training course.  In a June 1971 National Guard enlistment examination, the Veteran reported swollen or painful joints; arthritis; bone, joint, or other deformity; painful or trick shoulder; and back trouble.  On objective examination, the examiner noted that cervical and dorsal, left shoulder, and lumbar spine x-rays were taken, and the examiner questioned the Veteran's cervical ribs, indicated osteochondritis dissecans in the shoulder, and flattening of the lordotic cervical curvature.  The examiner indicated that the Veteran reported that he fell off of a tower in Airborne training and dislocated his right shoulder and hurt his neck, with re-dislocation of the shoulder several times, and that he still had tenderness in his dorsal spine.  The examiner found that the Veteran was not qualified for service and his National Guard Form 22 (Report of Separation and Record of Service) reflects the Veteran was discharged for failure to meet retention standards. 

A February 1994 VA examination report reflects that the examiner found degenerative disk disease of the cervical spine, severe post-traumatic osteoarthritis of the left shoulder and mild in the right shoulder, and 30 percent of loss of height of the L5-S1 disk. 

VA treatment records reflect that in February 2010, the Veteran reported having left shoulder pain.  The examining physician reviewed x-rays of the Veteran's shoulder and found that he had a high-riding humeral head with severe degeneration, and that it was reasonable to presume that he had a rotator cuff tear at the initial parachuting injury and that the injury led to subsequent malpositioning of the humeral head and degeneration of the joint. 

A June 2010 VA examination report reflects that the examiner noted that the Veteran was struck by a car when he was young but reported that he was not injured.  The examiner found no evidence of injury in service but noted that the Veteran's June 1971 discharge physical showed questionable history of the cervical rib and right shoulder dislocation.  Bilateral shoulder x-rays from February 1994 revealed bilateral degenerative joint disease.  The examiner found that although the Veteran may have injured his shoulder in service, the Veteran had no documented treatment in service, no real treatment since service, and the 1994 x-rays showed bilateral degenerative changes.  The examiner noted that the Veteran reported seeing an orthopedic surgeon but that those records were not available for review.  The examiner concluded that based on a review of all the available evidence, it was less likely as not that the Veteran's left shoulder disability was due to military service.  As to the Veteran's neck and back, the examiner noted the Veteran reported injuring his neck and back at the same time as his shoulder.  The examiner found age-acquired degenerative changes but as there was no evidence of an acute injury, treatment, or evaluation for either the neck or back in service, the examiner opined that the cervical and lumbar spine disabilities were not connected to service. 

The Board finds the June 2010 VA examiner's opinion is inadequate, as it is based on incorrect or incomplete premises.  Of note, while the Veteran's service treatment records reflect a report of a right shoulder injury, x-rays were ordered for the left shoulder.  In addition, while the examination report indicates that the claims file was being sent for review by the examiner, the examiner indicated that certain records were not available, including those from an orthopedic surgeon.  Therefore, it is not clear that the VA examiner reviewed the Veteran's VA treatment records, including the February 2010 opinion from his orthopedic surgeon attributing the Veteran's left shoulder disability to a parachuting injury.  Furthermore, the Board notes that a lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.

In February 2010, the Veteran's orthopedic surgeon stated it was reasonable to presume that the Veteran had a rotator cuff tear at the initial parachuting injury and that the injury led to subsequent malpositioning of the humeral head and degeneration of the joint.  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2017).  As the record does not reflect that the surgeon reviewed the Veteran's service treatment records or claims file, the Board finds that this opinion is speculative in nature and insufficient to establish service connection for a left shoulder disability. 

As the evidence of record is insufficient to decide the Veteran's claims of service connection for a back, neck, and left shoulder disabilities, the Board finds that a remand is warranted for a new VA opinion that addresses the nature and etiology of the Veteran's diagnosed degenerative changes of his back, neck, and left shoulder. 

In August 1993 and March 1994, the RO made a request to the Personnel Records Center for the Veteran's service treatment records.  The RO informed the Veteran of the requests in April 1994.  In a May 1994 letter, the Veteran asked the RO to request his records from his National Guard unit.  In August 1994, miscellaneous medical and dental records were forwarded to the RO with the suggestion that the RO contact the historical records section at the Texas Army National Guard for additional information.  However, the record does not reflect that the RO requested the Veteran's service treatment records from his National Guard unit, to include the "N.G. x-ray #1624" referenced in his June 1971 separation examination.  

VA is required to make reasonable attempts to obtain relevant records.  38 C.F.R. § 3.159 (2017).  Upon remand, the RO should request the Veteran's National Guard service treatment records from the appropriate source(s), to include the x-rays taken in conjunction with his June 1971 separation examination. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate source(s) including, but not limited to, the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's National Guard unit, and any other appropriate location, to request the complete service personnel and treatment records of the Veteran, to include his period of active duty during airborne training in 1969.  The Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) should be verified.  All requests made, and responses received, should be documented in the Veteran's claims file. 

2.  Then, give the Veteran's claims file to a VA examiner qualified to give an opinion on the nature and etiology of the Veteran's back, neck, and left shoulder disabilities so that a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.

The examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's back, neck, and/or left shoulder disability had its onset during the Veteran's active military service; or, was caused or aggravated by a disability resulting from disease or injury incurred or aggravated while performing active duty or active duty for training, to include a fall during airborne training or re-dislocation of his shoulder during subsequent jumps; or, from injury incurred or aggravated while performing inactive duty for training.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to provide the requested opinions without resorting to speculation, the reasons for the inability to provide the necessary opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship.  Less likely weighs against the claim.

3.  After completing the above, and any other development as may be indicated, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


